Title: To Thomas Jefferson from William Green, 11 June 1792
From: Green, William
To: Jefferson, Thomas



Sir
Philadelphia June the 11. 1792

I have the honor to inclose you herewith a Memorial, concerning the predicament in which I stand, and the losses which I have suffer’d, as a Citizen and Merchant of the United States, in consequence of the measures and Conduct of the Administration of the British Government; and which amount as you will perceive, by that Memorial and the accompanying proofs, to upwards of Two hundred thousand Dollars specie.

I beg you will please to submit my Memorial to the President of the United States, with an earnest but respectful sollicitation, that Mr. Pinckney (who I understand is appointed in a Public Character to the Court of London) may be instructed at his arrival there, to lay the State thereof before that Court, and to require for me a full and ample compensation in Justice, for that Loss and damage.
The body of evidence which I offer, in proof of my various allegations is become legal by the late Consular Act, in all the Courts of these States; and the Certificate of the New act with the grounds of it, attested by Six Gentlemen, all of them certified by the Consul of the United States in London, to be respectable, and one of them, Sir John Peter, actually the Consul General of the British Nation in the Austrian Netherlands, is I humbly apprehend, fully equal in reason and in policy, to any positive record of any British Court of Law, which must necessarily in a certain degree be under the influence of its Judge. With great respect, I have the honor to be Sir Your most Obedient & Most humble Servant

William Green

